   0:20-cv-02725-RBH-PJG            Date Filed 12/14/20       Entry Number 56         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Christopher Lane,                                  )          C/A No. 0:20-2725-RBH-PJG
                                                   )
                               Plaintiff,          )
                                                   )
       v.                                          )                     ORDER
                                                   )
(First Name Unknown) Kimbrell, Corporal;           )
(First Name Unknown) Palmer, Deputy                )
Warden; David Harouff, Captain/Unit                )
Manager of D Dorm; (First Name Unknown)            )
Harper, QMHP; Willie Davis, Reg Director;          )
Kameron Love, Sgt.,                                )
                                                   )
                               Defendants.         )
                                                   )

       The plaintiff has filed this action, pro se, seeking relief pursuant to 42 U.S.C. § 1983.

Plaintiff, an inmate with the South Carolina Department of Corrections, alleges violations of his

constitutional rights by the named defendants. Defendants Harouff, Palmer, and Harper filed a

motion to dismiss on October 29, 2020, pursuant to the Federal Rules of Civil Procedure. (ECF

No. 38.) As the plaintiff is proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), on October 30, 2020, advising the plaintiff of the

importance of a motion to dismiss and of the need for him to file an adequate response. (ECF No.

41.) The plaintiff was specifically advised that if he failed to respond adequately, the defendants’

motion may be granted, thereby ending his case against those defendants.

       Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action as to Defendants Harouff, Palmer, and

Harper.




                                             Page 1 of 2
   0:20-cv-02725-RBH-PJG           Date Filed 12/14/20     Entry Number 56       Page 2 of 2




       Based on the foregoing, it is

       ORDERED that the plaintiff shall advise the court as to whether he wishes to continue

with this case against Defendants Harouff, Palmer, and Harper and to file a response to the

defendants’ motion to dismiss within fourteen (14) days from the date of this order. Plaintiff is

further advised that if he fails to respond, this action will be recommended for dismissal as to

these defendants with prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69,

70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.



                                              __________________________________________
December 14, 2020                             Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                             Page 2 of 2
